DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the claim recites the step of “measuring the current value…, thereby determining pass or fail in the leakage current test”. It is unclear if this step is achieved mentally or by a machine. Clarification and amendment are kindly requested.

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach claimed limitation: “a second gate terminal connected to a gate of the second power semiconductor element; a third terminal connected to a second electrode of the first power semiconductor element and a second electrode of the second power semiconductor element; and a common terminal that is connected to the first gate terminal through a first resistor and is connected to the second gate terminal through a second resistor” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 8, the claims are allowed as they further limit allowed claim 1.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 9, the prior art of record does not teach claimed limitation: “a second gate terminal connected to the gate of the second power semiconductor element; a third terminal connected to a second electrode of the first power semiconductor element and a second electrode of the second power semiconductor element; and a common terminal that is connected to the first gate terminal through a first resistor and is connected to the second gate terminal through a second resistor” in combination with all other claimed limitations of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ueno (US 7,057,459 B2) teaches a semiconductor integrated circuit, comprising: a first differential amplification device with a first polarity, the first differential amplification device being configured to amplify a voltage difference of two input signals inputted 
Obenhaus (US 3,526,809) suggests said sensor includes: an elongate electrode; a layer of semiconductor material (see claim 2).
Sutton (US 3,248,892) discloses wherein said means for modifying the resistance of said network comprises a resistor connected in said network (see claim 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/15/2022